Citation Nr: 1749629	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-25 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  He served in the Republic of Vietnam from June 1969 to June 1970.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence demonstrates the Veteran's service-connected schizophrenia, paranoid type, renders him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.41, 4.16, 4.19 (2016).

The Veteran argues that his service-connected schizophrenia renders his unable to earn a living wage.  To this end, he testified in May 2017 that he had been self-employed all his working life in masonry, heavy construction, and manual labor.  He continued to do some small jobs; but he had not worked full time for approximately seven years.  He reported that his service-connected schizophrenia caused him to be stressed out at any problem on the job, and that it affected his ability to work with others in that he would get angry.  He described an incident in which he had become very stressed.  His arm and chest hurt, he had shortness of breath and dizziness and his health care provider told him that these were the signs of a heart attack.  The Veteran became very distressed at this retelling.  In response to questions from the undersigned VLJ, the Veteran described angry outbursts occurring once or twice a week at work.  He did not think this had cost him work, but he acknowledged he had difficulty working with other people.  See generally, June 2017 BVA Transcripts.

The Veteran's claim for TDIU, filed in 2012, shows that he worked as a self-employed brick layer from 1972 to 2012.  He stated his highest level of education attained was a high school diploma.  He indicated he had had no training since he had become too disabled to work.  

The Veteran is currently service-connected for a schizoaffective disorder at 70 percent disability rating since August 2010.  This is his only service-connected disability.  The Veteran's thus meets the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a).

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.  

Service personnel records reflect that he worked as an aircraft repairmen parts specialist and scout driver during active service.  His highest rank attained was that of E4, and he was discharged as an E3.  See, generally, Service Personnel Records.  His DD Form 214 reflects that he was an armorer, but service personnel records reflect he also worked as an aircraft parts specialist.  

VA examinations from 1974 to 2011 reflect, in aggregate, that prior to his military service, the Veteran worked as a welder and also played in a band.  He did not finish high school before entering active service.  After discharge, the Veteran worked primarily as a brick layer and in masonry from 1974 to 2012, experiencing periods of unemployability.  He studied small engines through VA Educational Assistance Program after discharge.  

The record contains a June 2015 VA Vocational Rehabilitation and Employment finding of unemployability.  After review of the record and interview with the Veteran, Counselor R.W.A. determined that the Veteran's achievement of employment is not reasonably feasible due to his 70 percent service-connected disability evaluation for schizophrenia.  See June 2015 VA Vocational Rehabilitation & Employment Assessment (rec'd 6/10/2015), pp. 1-2.  

Given the above opinion, the Board finds that the Veteran meets the requirements for a total disability evaluation based on individual unemployability due to service connected disorders.  Accordingly, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


